    Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 1 of 17


                                            Pages 1 - 16

                   UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Sallie Kim, Magistrate Judge

UNITED STATES OF AMERICA,      )
                               )
           Plaintiff,          )
                               )
  VS.                          )        NO. CR 20-mj-70968 MAG-1
                               )
CHEN SONG,                     )
                               )
           Defendant.          )
_______________________________)

                              San Francisco, California
                              Monday, July 20, 2020

           TRANSCRIPT OF PROCEEDINGS BY ZOOM WEBINAR

APPEARANCES BY ZOOM WEBINAR:

For Plaintiff:
                         DAVID L. ANDERSON
                         United States Attorney
                         450 Golden Gate Avenue
                         San Francisco, California 94102
                   BY:   BENJAMIN KINGSLEY
                         ASSISTANT UNITED STATES ATTORNEY

For Defendant:
                         STEVEN KALAR
                         Federal Public Defender
                         55 South Market Street - Suite 820
                         San Jose, California 95113
                   BY:   TAMARA A. CREPET
                         ASSISTANT FEDERAL PUBLIC DEFENDER

Also Present:            Richard Shek, Mandarin Interpreter
                         Carolyn Truong, Pretrial Services


Reported By:    Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
                Official Reporter
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 2 of 17       2


1    Monday - July 20, 2020                                 10:46 a.m.

2                           P R O C E E D I N G S

3                                  ---000---

4             THE CLERK:    Calling Criminal matter 20-mj-70968,

5    United States vs. Chen Song.

6         Counsel, please state your appearances for the record.

7             MR. KINGSLEY:    Good morning, Your Honor.       Ben Kingsley

8    for the United States.

9             THE COURT:    Good morning.

10            MS. CREPET:    Tamara Crepet on behalf of Chen Song, who

11   is present on the Zoom.    She waives her -- she waives her right

12   to be in person this morning in light of the COVID pandemic.

13            THE COURT:    Thank you.

14        And the defendant is being assisted by a Mandarin-speaking

15   interpreter, who has been previously sworn in.

16        Mr. Kingsley, this matter has been sealed.        Are you moving

17   to unseal the matter?

18            MR. KINGSLEY:    Yes, Your Honor.     The Government moves

19   to unseal the Complaint.

20            THE COURT:    Any objection, Ms. Crepet?

21            MS. CREPET:    No objection, Your Honor.

22            THE COURT:    The matter is unsealed.

23        Ms. Song, you are here today because you've been charged

24   with fraud and misuse of visas, permits, and other documents in

25   a document called a Criminal Complaint.       Today we'll talk about
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 3 of 17         3


1    the charge against you, the potential maximum penalties, your

2    constitutional rights, and we will also set some hearing dates

3    as well.

4         First of all, Ms. Song, you have the right to have a

5    lawyer present with you at all stages of the proceeding,

6    including if you're questioned by law enforcement.

7         You can choose your own lawyer, but if you can't afford

8    one, one will be appointed for you at no cost.

9         Ms. Crepet, are you asking for appointment of counsel?

10              MS. CREPET:   We are asking for provisional appointment

11   at this time, Your Honor.        I was able to speak with Ms. Song

12   yesterday at length in the jail; however, her understanding of

13   the English was not to the point where I felt comfortable

14   having her fill out a financial affidavit.

15              THE COURT:    Okay.

16              MS. CREPET:   So we will arrange to have her meet with

17   an interpreter with counsel, and at that time we will submit an

18   affidavit to the Court.

19              THE COURT:    Okay.   I'll provisionally appoint Tamara

20   Crepet of the Federal Public Defender's Office to represent

21   Ms. Song.

22        Ms. Song, you also have the right to remain silent.             You

23   don't have to make a statement at any time.        If you make a

24   statement, you can ask that your lawyer be present; and if you

25   start talking, you can stop; but if you make a statement, it
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 4 of 17      4


1    can be used against you.

2         In addition, Ms. Song, could you please state your full

3    name.

4             THE DEFENDANT:    (Through interpreter)      My full name is

5    Song Chen.

6             THE COURT:    Thank you, ma'am.

7         And how old are you?

8             THE DEFENDANT:    (Through interpreter)      I'm 38 this

9    year.

10            THE COURT:    Thank you.

11        Mr. Kingsley, could you summarize the charges in the

12   Complaint and the potential maximum penalties against Ms. Song?

13            MR. KINGSLEY:    Yes, Your Honor.

14        The defendant is charged in the Complaint with a violation

15   of Title 18, United States Code, Section 5046(a), fraud and

16   misuse of visas, permits, and other documents.        The maximum

17   penalties are 10 years of imprisonment, a $250,000 fine,

18   3 years of supervised release, and a $100 mandatory special

19   assessment.

20            THE COURT:    Ms. Song, do you understand the charges

21   and the potential maximum penalties against you?

22            THE DEFENDANT:    (Through interpreter)      I know -- I

23   know that now.

24            THE COURT:    Thank you.

25        And, Ms. Song, because you have been charged in a
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 5 of 17         5


1    Complaint, the case has two ways that it will go forward.            The

2    Grand Jury could meet and issue an Indictment against you; or

3    if the Grand Jury does not do that, you have a right to

4    something called a preliminary hearing.       At that hearing, you

5    could be present with your lawyer, present evidence, and

6    question witnesses.     The only issue at that preliminary hearing

7    is whether there's probable cause to hold you over for a trial.

8         The timing of that hearing depends on whether you're in

9    custody or out of custody.     If you're in custody, the

10   preliminary hearing has to take place within 14 days.         If

11   you're out of custody, it has to take place within 21 days.

12        Mr. Kingsley, what is the Government's position on

13   detention?

14             MR. KINGSLEY:   Your Honor, the Government is seeking

15   detention based on defendant's risk of flight.

16             THE COURT:    And, Ms. Crepet, what is your position on

17   detention?

18             MS. CREPET:    Your Honor, we'd like to move for release

19   today, and I am not sure whether the proposed surety had

20   difficulties with the Zoom, but Mr. -- I spoke with her last

21   night.   Mr. Shek and I spoke with her this morning.

22        Well, at the outset, this is not a presumption case.            As

23   currently charged, Ms. Song's exposure is very low.         It looks

24   like it could be no more than one year and a half, although

25   when the Government and I spoke on Saturday evening, he hinted
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 6 of 17     6


1    to me that it could potentially be more than that.

2         She has, to the best of my knowledge, no criminal history,

3    the Government is not moving on grounds that she's dangerous,

4    and there's an outbreak of COVID at the Santa Rita jail.

5         What the Defense would propose is that she be released

6    with electronic monitoring, home confinement, and secured with

7    an unsecured bond in the amount of $100,000, although her

8    prospective surety, an aunt with whom she's lived for the past

9    year and a half, does have $800,000 of equity in her home and

10   is willing to secure a bond with her home.       The proposed surety

11   is a U.S. citizen and has been a citizen for the past 10 years.

12        And so we think that that combination of conditions of

13   24 hours a day of home confinement with electronic monitoring

14   secured by either -- a bond either secured by property or

15   perhaps unsecured until the Defense has the opportunity to meet

16   with Pretrial Services and discuss what other conditions might

17   be reasonable to set would be appropriate for purposes of

18   securing Ms. Song's release today as opposed to holding her in

19   the jail for a longer period of time.

20            THE COURT:    Where is Ms. Song's passport right now?

21            MS. CREPET:    You know, that I do not know.       I think

22   the Government might be in a better position to speak to that.

23            MR. KINGSLEY:    We seized it during our search.

24            THE COURT:    Okay.   I am willing to release Ms. Song

25   today with a secured bond of $100,000.       Is the proposed surety
            Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 7 of 17   7


1    also willing to be a custodian?

2                MS. CREPET:    She is, Your Honor, and I actually spoke

3    with her about that specifically with Mr. Shek this morning.

4    She is willing to be a custodian.

5           I am a bit concerned that she's not on the Zoom.          I

6    e-mailed her the link, and I'm wondering if I might mute myself

7    to give her a ring and see if she's having technological

8    troubles or maybe Ms. Lock can --

9                THE COURT:    Why don't you do that; or if you tell me

10   her name, we can look and see if she's there.

11               MS. CREPET:    Oh, that would be great.      Her name is

12   Salun Wang.     W-A-N-G is her last name, and I think her first

13   name is spelled S-A-L-U-M [sic].

14               THE COURT:    Could she be under another person's name?

15               MS. CREPET:    You know, that's a possibility, but I

16   don't know what name that might be.

17               THE COURT:    Okay.   Why don't you go on mute and find

18   out?

19          And then, Melinda, why don't you start preparing the bond?

20               MR. KINGSLEY:    Your Honor?

21               THE COURT:    Yes.

22               MR. KINGSLEY:    The Government would like to make

23   argument on this and oppose her being released today, if that's

24   okay.

25               THE COURT:    Okay.   Why don't we wait until Ms. Crepet
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 8 of 17    8


1    is off the line.

2                           (Pause in proceedings.)

3              MS. CREPET:    Your Honor, apparently Ms. Wang is on the

4    Zoom.   Her name is spelled S-U-L-A-N, her first name, and I'm

5    not sure that that's the name reflected in the waiting room.

6              THE COURT:    There's no one with that name on there.

7    So let me tell you who I see in the waiting room.

8         Evelyn Ventura; Adam Gasner, who is a lawyer; Alex Gerstel

9    with the Probation Office; Angela Chuang, FPD; Angela Hansen,

10   FPD; Candis Mitchell, FPD; Conchita Lozano; Elbo Romero; Erik

11   Babcock, lawyer; Galaxy J7PERX.

12             THE CLERK:    Could that be her?

13             THE COURT:    Jeff, I don't know who that is; E&B; James

14   Shore; J. Christian; Jim Keith; J. Trott; Juan Ramirez; Long

15   Drake Xiao; Mario Overbeck, lawyer; OE3; SA Steve Coffin, FBI;

16   Scott Wilson; Sophia Whiting; Tisha Woo; Tom; Tom Henniker.

17             MS. CREPET:    All right.   I will -- I don't know if the

18   Government would prefer to make its argument, and then I can

19   respond and then call her; or I could try to --

20             THE COURT:    Melinda, do you have a way of -- do we

21   have a way of just talking to people who are in the waiting

22   room?

23             THE CLERK:    Yes.

24             THE COURT:    Do you know, Ms. Crepet, who it could

25   potentially be?    Is it a person with an Asian last name?
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 9 of 17     9


1               MS. CREPET:    I would assume so just based on the fact

2    that Ms. Wang's -- you know, Ms. Wang certainly is Asian and

3    the people in her home with her right now are family members.

4         You know, my colleague just pointed out that maybe she

5    could raise her hand, if they could ask in the waiting room for

6    a Sulan Wang to raise her hand.

7               THE COURT:    Sulan Wang, do you know how to raise your

8    hand?

9         Oh.    Evelyn Ventura and Long Drake Xiao raised their

10   hands.   So why don't you bring them in, Melinda.

11        And then, Mr. Kingsley, go ahead.

12              MS. CREPET:    I'll just text her to explain she has to

13   unmute herself.   I don't know what her level is --

14              THE CLERK:    She's unmuted.   Now she just needs to turn

15   on the video.

16              MS. CREPET:    Okay.

17              THE COURT:    Okay.    Hello, ma'am.   Do you need

18   translation also?

19              MS. XIAO:    (Nods head.)

20              MS. CREPET:    She does, Your Honor.

21              THE COURT:    Melinda, can we do that?

22              THE CLERK:    Yes, but she has to initiate the Chinese

23   channel herself --

24              THE COURT:    Okay.

25              THE CLERK:    -- on her end.
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 10 of 17    10


1               THE COURT:    Ms. Xiao, can you -- do you have a little

2    globe at the bottom of your screen?

3               THE CLERK:    Perhaps the interpreter could come on to

4    explain that to her.

5               THE COURT:    Right.

6         Mr. Shek, could you explain to Ms. Xiao how to get on the

7    interpretation mode?

8               THE CLERK:    He needs to switch to the English channel.

9               THE COURT:    Right.    Mr. Shek, you have to switch to

10   the English channel to speak to Ms. Xiao strangely enough.

11              THE INTERPRETER:      Oh, okay.   I was going to speak to

12   her in Chinese.

13              THE COURT:    Okay.    Now speak to her in Chinese.

14                           (Pause in proceedings.)

15              THE INTERPRETER:      Should I change to Chinese?

16              THE COURT:    Yes.    Change to Chinese and see if that's

17   working.

18        Okay.    Now try.

19                           (Pause in proceedings.)

20              THE INTERPRETER:      Apparently not.

21              THE COURT:    Okay.

22              MS. CREPET:    I can also try texting.

23              THE COURT:    Okay.    Whoever is with Ms. Xiao, you

24   either will have a little globe, a round icon, at the bottom of

25   the screen if you're on a -- or go to the three dots at the top
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 11 of 17      11


1    where it says "More."

2                           (Pause in proceedings.)

3              THE COURT:   Do you see that?     Hello?   Do you see that?

4                               (No response.)

5              THE COURT:   Okay.   Are you on a laptop or an iPad?

6    What kind of computer are you on?

7              MS. XIAO:    (No audible response.)

8              THE COURT:   Okay.   That will not work.      We're going to

9    have to come back tomorrow.     I'm sorry.    You're going to have

10   to work out these technical issues.

11        So let's go ahead and make the argument, but then come

12   back tomorrow because until I can actually communicate with the

13   surety and custodian, I cannot figure out how to proceed.

14        Mr. Kingsley, go ahead with your argument.

15             MR. KINGSLEY:    Thank you, Your Honor.

16        This isn't a normal visa fraud case, as I think the Court

17   knows.   The defendant is an active member of the military of

18   the People's Republic of China.      There were facts established

19   in the affidavit supporting that and then further evidence that

20   has been uncovered since then, including a couple of documents

21   recovered from her hard drive that we didn't include in the

22   Complaint because we didn't have them at that point.

23        This isn't an isolated case.      This is part of a broader

24   program of the PLA illegally sending military scientists to the

25   United States under various forms of covers.         In this case
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 12 of 17      12


1    Ms. Song's cover related to the fact that she wasn't in the

2    military and the name of the hospital that she worked at.

3         She has every reason to leave and her country has every

4    reason and ability to get her out.       There's nothing we can do.

5    Electronic monitoring won't prevent the Chinese government from

6    getting her out if they're motivated.

7         The fact that we don't -- have her passport is basically

8    irrelevant because she works for the Chinese military.          Either

9    they can issue her another passport or another fake document or

10   she can get on a flight.     And it's my understanding from CBP

11   that it's up to the airlines, which in this case would probably

12   mostly be airlines that are Chinese-based airlines that have

13   shown a willingness to help Chinese officials get out of the

14   United States before -- and I can get into that in more detail

15   if we need to -- but the airlines, it's up to them as to

16   whether they want to let somebody on with a passport or not.

17        She could get to the consulate in almost no time.          I just

18   don't think it's a realistic way of keeping her in confinement.

19        I'm prepared to make a much more detailed proffer on why

20   her specific facts I think make her a flight risk; and then in

21   addition I can proffer on at least one and possibly two other

22   cases that are quite similar that indicate sort of aspects of

23   this that show that coordination by the Chinese government,

24   contact potentially with the Chinese government, and the

25   motivation and ability of the Chinese government to get her out
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 13 of 17     13


1    of the country.

2              THE COURT:    Doesn't Ms. Song have a child here in the

3    United States as well?

4              MR. KINGSLEY:    She does, but the child is not a U.S.

5    citizen; and other than -- I mean, she may have other family

6    here.   Other than her aunt, I don't think -- the child could

7    leave at any time, and we saw that with Jin Wang (phonetic),

8    who was the other case that I charged here for the person

9    arrested at LAX.    His family went back to China after he was

10   arrested and detained.

11        As to whether they would have stayed here if he had been

12   released, I don't know; but the child isn't a U.S. citizen as

13   far as I'm aware and has no reason to be here.

14             THE COURT:    Okay.   Ms. Crepet.

15        I'll hear from Ms. Crepet.      Thank you.

16             MS. CREPET:    Yes, Your Honor.     I think notwithstanding

17   the Government's representations, we do have a difference in

18   this case, and that is Ms. Song has an aunt with whom she has

19   lived for the past year and a half who's willing to secure the

20   bond and she's willing to secure the bond with her property.

21   That makes an appreciable difference because Ms. Wang is not a

22   person of great resources.      She's semi-retired.     She now makes

23   about $50,000 a year; and if she is willing to secure a bond

24   with her home, that is a significant deterrent to Ms. Song in

25   escaping her obligation and her court obligations.
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 14 of 17   14


1         In addition, in regard to concerns about Ms. Song fleeing,

2    I'm sure the Government can give the airport a photo and take

3    other measures to try to prevent her from fleeing; and if

4    Ms. Wang is a custodian, she can immediately notify Pretrial

5    Services if Ms. Song is to leave her home.

6         And I think if there is electronic monitoring in the home

7    and she leaves the home, notification regarding that will be

8    instantaneous and precautions can be taken at the airport to

9    make sure that she doesn't leave the country.

10              THE COURT:    Okay.   I am willing to release Ms. Song,

11   but the problem is that until I'm comfortable that the

12   custodian and surety understands the risks with translation, I

13   cannot go forward.      So what I'm willing to do is put this on

14   tomorrow's calendar.

15        Ms. Crepet, I'm going to ask you to work with the proposed

16   surety and custodian to make sure she can get access so that

17   she can hear the translation tomorrow.

18              MS. CREPET:    Yes.   We will work with the interpreter

19   to make sure that there are no more technological difficulties.

20        And just so I know, the issue today is that the globe is

21   not showing on her screen because she's calling in with the

22   phone instead of the computer?       Is that the technological

23   problem?

24              THE COURT:    That's what I heard, was that the computer

25   gives video but not audio.       I think there is a way to get the
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 15 of 17   15


1    translation on the phone, but I don't -- I mean, I have

2    instructions.   That's all I can tell you.

3             MS. CREPET:    We will do some experimenting today,

4    Your Honor, and we will make sure it's working tomorrow.

5             THE COURT:    Okay.   So let's come back tomorrow at

6    10:30 a.m.

7         Is there anything else to talk about today?

8             MS. CREPET:    Nothing from the Defense, Your Honor.

9             THE COURT:    Okay.   Ms. Crepet, could you also make

10   sure that Pretrial Services and Melinda have the address and

11   the name of the proposed surety and custodian and the address

12   of the property that will be secured?

13            MS. CREPET:    Yes, Your Honor.     I will e-mail that to

14   Ms. Lock.

15            THE COURT:    Okay.   And to Ms. Truong in Pretrial

16   Services.

17            MS. CREPET:    Yes.

18        Thank you very much, Your Honor.

19            THE COURT:    Is there anything else we can talk about

20   today?

21            MS. CREPET:    Nothing from the Defense unless the

22   Government has additional points it would like to address.

23            MR. KINGSLEY:     No, Your Honor.

24        Just to clarify, the proposal, which I understand the

25   Court is not ordering yet because you want to talk to the
            Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 16 of 17        16


1    surety, is 100,000 secured out of the 800,000 of equity in the

2    house?

3                THE COURT:    (Nods head.)

4                MR. KINGSLEY:     Okay.   I mean, I have further concerns

5    about that given the volume of the equity in the house and the

6    fact that my understanding is that it was just purchased in

7    May.     So I don't think we know where that money came from.            We

8    don't know whose money it is.         I think there's a lot of other

9    questions I would have, but we can discuss that tomorrow when

10   the surety is present.

11               THE COURT:    Okay.   Melinda, did you have a point you

12   wanted to make?

13               THE CLERK:    (Shakes head.)

14               THE COURT:    Okay.

15           All right.    So at this time the defendant will be remanded

16   to the custody of the U.S. Marshal to return tomorrow at

17   10:30 a.m. with the proposed surety and custodian present as

18   well.

19           Thank you.

20                    (Proceedings adjourned at 11:08 a.m.)

21                                     ---oOo---

22

23

24

25
         Case 3:21-cr-00011-WHA Document 11 Filed 07/22/20 Page 17 of 17


1

2

3                          CERTIFICATE OF REPORTER

4             I certify that the foregoing is a correct transcript

5    from the record of proceedings in the above-entitled matter.

6

7    DATE:   Wednesday, July 22, 2020

8

9

10

11               _________________________________________

12              Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
                            U.S. Court Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25
